Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

           Claims 19-26 are allowed because none of the prior art references of record teaches a logic circuitry package for a replaceable print apparatus component comprising an analog sensor cell block with a plurality of sensor cells, analog control circuitry to bias and control the analog sensor cell block, an interface to communicate with a print apparatus logic circuit, a dedicated bit field that indicates whether the logic circuitry package is in a power saving mode, and at least one logic circuit configured to receive, via the interface, a request to cause the analog sensor cell block to provide sensor information for at least one sensor measurement; and to selectively enable and disable power to the analog control circuitry based on the request and a value of the dedicated bit field.

           Claims 27-32 are allowed because none of the prior art references of record teaches a logic circuitry package, comprising: an I2C interface to receive a sensor measurement request; an analog sensor cell block with a plurality of sensor cells; analog control circuitry to bias and control the analog sensor cell block; a dedicated bit field that indicates whether the logic circuitry package is in a power saving mode; and a controller to selectively enable and disable power to the analog control circuitry based on the received sensor measurement request and a value of the dedicated bit field.

           Claims 33-34 are allowed because none of the prior art references of record teaches a method  comprising steps of transmitting, via a print apparatus logic circuit to a logic circuitry package, a command to set a value of a dedicated bit field in the logic circuitry package to indicate that the logic circuitry package is in a power saving mode; and transmitting, via the print 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,469,692; US Pat. 7,891,253; US Pub. 2006/0125859) cited in the PTO 892 form show a print apparatus which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853